 

Exhibit 10.3

 



CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.



  



AMENDMENT NO. 3

to

LICENSE AGREEMENT

 

 

THIS AMENDMENT NO. 3 (“Amendment”) to that certain License Agreement dated March
29, 2011 (as amended by the amendment No.1 as of June 8, 2011 and the amendment
No.2 as of September 16, 2011, collectively, the “Agreement”) is made and
entered into as of February 13, 2018, by and between Sumitomo Dainippon Pharma
Co., Ltd. (“Sumitomo”), a company organized under the law of Japan, having a
place of business at 6-8 Doshomachi 2-chome, Chuo-ku, Osaka 541-0045 Japan, and
Intercept Pharmaceuticals, Inc. (“Intercept”), a company organized under the law
of the State of Delaware, having a place of business at 10 Hudson Yards, 37th
floors, New York, NY 10001 U.S.A.

 

RECITALS

 

WHEREAS, Sumitomo and Intercept have entered into the Agreement;

 

WHEREAS, Sumitomo provided Intercept with a notification letter (“Notice
Letter”) for the partial termination of certain rights and obligations under the
Agreement dated September 20, 2017;

 

WHEREAS, Sumitomo and Intercept agreed after Intercept’s receipt of the Notice
Letter to extend the effective date of the termination of the rights and
obligations in the Notice Letter until full execution of this Amendment;

 

WHEREAS, Sumitomo desires to obtain the Marketing Approval for and commercialize
the Product in China based on the FDA approval and Intercept agrees to cooperate
with Sumitomo;

 

WHEREAS, Sumitomo and Intercept now desire to amend and supplement certain terms
and conditions of the Agreement as hereinafter specified;

 

WHEREAS, Sumitomo and Intercept desire that all other terms and conditions of
the Agreement remain in full force and effect;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Sumitomo and Intercept agree as follows:

 

Capitalized terms in this Amendment shall have the same meaning as those in the
Agreement, unless specifically defined otherwise in this Amendment. All Section
references are in regard to the Agreement. References to the term “Agreement” in
the Agreement shall be deemed to include this Amendment.

 

Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its terms. To the extent that there are any
inconsistencies between this Amendment and the Agreement, the terms of this
Amendment shall supersede the Agreement.

 



 

 



 

1.The parties hereby agree to revise Section 1 DEFINITIONS “Territory” of the
Agreement to be amended and restated in its entirety as follows:

 

“Territory” shall mean China (excluding Taiwan).

 

2.The parties hereby agree to revise Section 2.2 (Registration) of the Agreement
to be amended and restated in its entirety as follows:

 

2.2       Registration. Upon DSP’s request, but only after Intercept’s receipt
of the Upfront Fee set forth in Section 9.1, Intercept shall use Commercially
Reasonable Efforts, at DSP’s sole expense, to register an exclusive license
(and/or this Agreement) for DSP in the Territory with respect to the Intercept
Technology and Intercept Patents, which registration shall be transferred or
assigned to DSP by Intercept immediately upon issuance for no additional
consideration.

 

3.The parties hereby agree to revise Section 3.3 (JSC Meetings) of the Agreement
to be amended and restated in its entirety as follows:

 

3.3       JSC Meetings. The JSC shall hold meetings as necessity requires and
within sixty (60) days upon either Party’s request. Meetings of the JSC shall be
effective only if at least (1) representative of each Party is present or
participating. The JSC may meet either (i) in person at either Party’s
facilities, or (ii) by audio or video teleconference. Meetings of the JSC may be
held with the consent of each Party. Each Party shall be responsible for all of
its own expenses incurred in connection with participating in the JSC meetings
or any of the other committee meetings.

 

4.The parties hereby agree to revise Section 5.1 (Commercially Reasonable
Efforts) of the Agreement to be amended and restated in its entirety as follows:

 

5.1       Commercially Reasonable Efforts. DSP shall use Commercially Reasonable
Efforts, at its own expense, with respect to all regulatory activities
concerning the Development and Commercialization of the Products in the Field in
the Territory. DSP shall have sole responsibility for all pricing and
reimbursement approval proceedings relating to each Product in the Field in the
Territory, and Intercept shall cooperate with DSP (including, but not limited
to, filing, obtaining and holding the Import Drug License for the Product in the
Territory), based on mutual good faith discussions and DSP shall bear the
out-of-pocket expense incurred by Intercept relating to such cooperation solely,
provided that, such expense shall be subject to prior written approval of DSP
and shall not include the expenses for the Development outside the Territory.
Upon reasonable prior notice and during normal business hours, Intercept shall,
and shall cause its Affiliates and its Third Party sub-contractors to whom all
or a part of the Development outside the Territory has been entrusted or
contracted, to allow the inspection by a Regulatory Authority which is required
as a condition of Regulatory Approval for the Product in the Field in the
Territory. DSP shall use its Commercially Reasonable Efforts to provide any
information concerning such inspection to Intercept in a timely manner.
Intercept shall manage, but shall permit DSP or its designated representatives
to be present at any inspection conducted by such Regulatory Authority. If any
issue or concerns are raised concerning the Development of the Compound or the
Product in connection with the inspection by such Regulatory Authority,
Intercept shall immediately inform and discuss with DSP to solve the issue,
including any recommendations made by the Regulatory Authority.

 

 



CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.



 



 

 

 

5.The parties hereby agree to revise Section 6.2 (Commercial Supply), 6.2.1 and
6.2.2 of the Agreement to be amended and restated in its entirety as follows:

 

6.2       Commercial Supply. Intercept shall supply DSP (or its Affiliates,
sublicensees or sub-contractors) with all DSP’s requirements of the Commercial
Supplies. Intercept shall be responsible for the Manufacture of the Commercial
Supplies in compliance with the Specifications, GMP and all applicable Laws. The
Parties shall discuss in good faith and cooperate with respect to the
negotiation of a manufacturing and supply agreement (the “Commercial Supply
Agreement”) governing the supply of the Commercial Supply by or on behalf of
Intercept, to DSP (or its Affiliates, sublicensees or sub-contractors) for the
Commercialization of the Product in the Field in the Territory prior to the
initiation of the Phase III Clinical Trials in the Territory. The Commercial
Supply Agreement shall contain, in addition to other customary terms, the
following terms and conditions:

 

6.2.1       The transfer price for the [*****] of the Commercial Supply supplied
to DSP by or on behalf of Intercept following receipt of Marketing Approval in
the Territory shall be calculated at [*****] percent ([*****]%) of [*****] in
effect on the date upon which each such order is sent to Intercept by DSP.

 

6.2.2       The [*****] of the Commercial Supply supplied to DSP by or on behalf
of Intercept following receipt of Marketing Approval in the Territory shall be
based on [*****] percent ([*****]%) of [*****]. The [*****] is less than or
equal to $[*****] (the “[*****]”). In the event that the [*****] exceeds
[*****], Intercept shall use Commercially Reasonable Efforts to reduce the
[*****]. Should that not be possible, the Parties shall discuss in good faith an
increased [*****] for the Product.

  

6.The parties hereby agree to revise Section 9.2.1 and 9.2.3 (Royalty Tiers) of
the Agreement to be amended and restated in its entirety as follows:

 

9.2.1       Within thirty (30) calendar days following the occurrence of each of
the events set forth below for the Product, DSP shall pay to Intercept each of
the non-refundable, non-creditable milestone payments set forth below:

 

Milestone Event Milestone Payment Development Milestones       [*****]   [*****]
US$[*****]

  

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 



 

 

  

[*****] US$[*****] [*****] US$[*****] [*****] US$[*****] [*****] US$[*****]
[*****] US$[*****]     [*****]   [*****] US$[*****]*



 

In the event that the [*****] occurs [*****], then US$[*****] milestone payment,
instead of US$[*****] milestone payment of as set forth in the chart above,
shall be due.

 

For the avoidance of doubt, [*****] shall be deemed to have occurred when
[*****].

 

9.2.3       Royalty Tiers. DSP shall pay to Intercept a royalty of [*****]
percent ([*****]%) based on total annual Net Sales of all Products in the Field
in the Territory for each fiscal year (i.e. ending on March 31 of each calendar
year) in which the Net Sales of all Products in the Territory for such year is
less than US$[*****] (the “First Tier Royalty Rate”). DSP shall pay to Intercept
a royalty of [*****] percent ([*****]%) based on total annual Net Sales of all
Products in the Field in the Territory for each fiscal year in which the Net
Sales of all Products in the Territory for such year is US$[*****] or more but
less than US$[*****] (the “Second Tier Royalty Rate”). DSP shall pay to
Intercept a royalty of [*****] percent ([*****]%) based on total annual Net
Sales of all Products in the Field in the Territory for each fiscal year in
which the Net Sales of all Products in the Territory for such year exceeds
US$[*****] (the “Third Tier Royalty Rate”). Notwithstanding the foregoing, the
transfer price for the [*****] of the Commercial Supplies to DSP by Intercept
following receipt of Marketing Approval in the Territory shall be calculated in
accordance with Section 6.2.1 and shall be deemed to [*****], and accordingly
[*****]; however in no event will the transfer price be less than [*****]
percent ([*****]%) plus the applicable First, Second or Third Tier Royalty Rate.

 

The parties hereby acknowledge and agree that (i) milestone payment of
US$[*****] for [*****] (US$[*****] and [*****] US$[*****]) and (ii) milestone
payment of US$[*****] for [*****] have already been fully paid by Sumitomo and
fully received by Intercept.

 

7.The parties hereby agree to delete Section 9.3.2 (Reduced Royalty Rates in
Japan) of the Agreement in its entirety.

 

8.The parties hereby agree to revise Section 9.4 (Necessary Third Party
Technology Payments) of the Agreement to be amended and restated in its entirety
as follows:

 

9.4       Necessary Third Party Technology Payments. DSP shall be entitled to
deduct [*****] percent ([*****]%) of all royalties it is required to pay to a
Third Party for Necessary Third Party IP under any agreement to license or
acquire intellectual property used in the Development or Commercialization of
the Product in the Field in the Territory up to a maximum of [*****] percent
([*****]%) for purposes of Section 9.2.3, or [*****] percent ([*****]%) for
purposes of Section 9.3.1 of the applicable royalty rate.

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

9.The parties hereby agree that Sumitomo hereby waives any and all rights and
option described in Section 8 COUNTRY OPTION of the Agreement.

 

10.The parties hereby agree that (i) any and all rights and obligations relating
to DSP Improvements specified in Exhibit A attached in this Amendment shall be
assigned or transferred from Sumitomo to Intercept, (ii) Intercept shall bear
the expenses for assignment or transferring of such DSP Improvements and (iii)
Sumitomo shall have no obligation relating to such DSP Improvements that has not
accrued prior to the effective date of this Amendment. For clarification, such
DSP Improvements shall be deemed to Intercept Improvements.

 

11.The parties hereby agree that, effective on and after the effective date of
this Amendment, Section 12.5.2 (ii) (Prosecution and Maintenance outside the
Territory) of the Agreement shall apply to the prosecution and maintenance of
Joint Improvement for Japan and Korea which is specified in Exhibit B attached
in this Amendment and Section 15.4.2 (i) (Prosecution and Maintenance in the
Territory) thereof shall not apply to its prosecution and maintenance.

 

12.The parties hereby agree that (i) any and all rights and obligations relating
to the trademarks specified in Exhibit C attached in this Amendment shall be
assigned or transferred from Sumitomo to Intercept, (ii) Intercept shall bear
the expenses for assignment or transferring of such trademarks and (iii)
Sumitomo shall have no obligation relating to such trademarks that has not
accrued prior to the effective date of this Amendment.

 

13.The parties hereby agree to replace Section 11.2 in its entirety as follows:

 

11.2       Publication. If either party plans to publish or present the results
of any studies or other data regarding the Compound or the Product in the Field
and conducted in and outside the Territory, the Party shall submit the draft of
the publication, translated into English, to the other no later than two (2)
weeks prior to the planned submission for publication for review, unless such
disclosure requires immediate publication due to disclosure requirements of the
U.S. Securities and Exchange Commission, the NASDAQ stock exchange or any other
stock exchange on which securities issued by a Party are traded and Intercept
has advised DSP of the deadline for disclosure in a sufficiently timely manner.
As soon as a Party is aware of a deadline for submitting an abstract for an
upcoming scientific meeting, it shall notify the other Party in writing and the
Parties shall use Commercially Reasonable Efforts to exchange comments on the
proposed abstract in a timely manner to facilitate the publication /
presentation of the proposed abstract. Otherwise, any publication shall need the
other Party’s prior written consent, which shall not be unreasonably withheld.
Any comment, reasonable request for modification or reasonable rejection must be
made within as quickly as practically possible from the receipt of the draft.
Failure to quickly make such comments shall be conclusively deemed to constitute
approval of such publication or presentation. For the avoidance of doubt, this
Section 11.2 shall apply to publications made by either Party both in the
Territory and outside the Territory.

 

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 



 

 

 

14.The parties hereby agree to replace Section 15.1 in its entirety as follows:

 

15.1       Term; Expiration. The term of this Agreement (the “Term”) shall
commence on the Effective Date and expire on a country-by-country basis on the
later to occur of (i) the tenth (10th) anniversary of the First Commercial Sale
of the Product for the first or second indication in such country (whichever is
later) or (ii) the expiration date of the Exclusive Period in such country.
Notwithstanding the foregoing, in the event that [*****] in China has not
[*****] (as defined in Section 9.2.1) by December 31, 2020, DSP may choose,
after a good faith discussion with Intercept, either that DSP pays to Intercept
US$[*****] as a milestone payment or that the Agreement is terminated as a
whole, but not both.

 

15.The parties hereby agree that, notwithstanding the provision of Section
15.4.5 (Surviving Provisions) of the Agreement, the obligation of Sumitomo
described in Section 15.4.2 (a), (b) and (c) for Japan and Korea shall survive
four (4) years after the date of this Amendment.

  

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto to be
made effective as of February 13, 2018, through their duly authorized officers
on the date(s) set forth below.

 

 

 

ACCEPTED AND AGREED TO:

 

 

Sumitomo Dainippon Pharma Co., Ltd.

 

Intercept Pharmaceuticals, Inc.

 

 

 

By: /s/Masayo Tada_______________

(signature)

 

 

 

By: /s/ Mark Pruzanski__________

(signature)

 

Print Name: Masayo Tada__________

 

Print Name: Mark Pruzanski_____

 

Title: C.E.O._____________________

 

Title: C.E.O.__________________

 

Date: 2/13/2018                                           

 

Date: 2/9/2018                                      

  

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

Exhibit A

 

The DSP Improvements assigned to Intercept

 

Country Title Serial No. Filing Date Status PCT and Taiwan Film–Coated Tablet
Having High Chemical Stability of Active Ingredient PCT/JP2017/013214 and
TW106110706 March 30, 2017 Pending PCT and Taiwan Oral Preparation Having
Exceptional Elutability PCT/JP2017/013221 and TW106110707 March 30, 2017 Pending
PCT and Taiwan MEDICINE OBTAINED BY COMBINING FXR AGONIST AND ARB
PCT/JP2017/012448 and TW106110180 March 27, 2017 Pending

  

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

Exhibit B

 

The Joint Improvements

 

Country Title Serial No. Filing Date Status See below caption*1 Compositions of
Obeticholic Acid and Methods of Use PCT/US2016/029369; US15/139,138 and their
worldwide counterparts *1 April 26, 2016 Pending

 

*1) Total 44 of the countries or areas where the patent applications have been
filed are as follows:

United Arab Emirates; Argentina (12-month, non-PCT country); Australia; Bosnia &
Herzegovina; Brazil; Belize; Canada; Chile; China (current Sumitomo Territory);
Colombia; Costa Rica; Algeria; Eurasia; Ecuador; Egypt; Europe; Guatemala;
Honduras; Indonesia (former Option Country); Israel; India; Japan (former
Sumitomo Territory); South Korea (former Sumitomo Territory); Morocco;
Montenegro; Mexico; Malaysia (former Option Country); Nicaragua; New Zealand;
Oman; Panama; Peru; Philippines (former Option Country); Qatar; Saudi Arabia;
Singapore(former Option Country); El Salvador; Taiwan (12-month, non-PCT
country) (former Option Country); Thailand (former Option Country); Tunisia;
Ukraine; United States; Vietnam (former Option Country); South Africa.

  

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

 

 

Exhibit C

 

Country Trademark

Registration

date

Registration

number

International class   Japan OCALIVA January 29, 2016 5823112 5   [image_006.jpg]
January 29, 2016 5823113 5 Katakana for ”OCALIVA” [image_007.jpg] January 29,
2016 5823114 5 Katakana for ”OCALIVA” QIJUVA January 29, 2016 5823115 5  
[image_008.jpg] January 29, 2016 5823116 5 Katakana for ”QIJUVA” [image_009.jpg]
January 29, 2016 5823117 5 Katakana for ”QIJUVA” [image_011.gif] January 29,
2016 5823118 5 Katakana for ”QIJUVA” [image_013.jpg] January 29, 2016 5823119 5
Katakana for ”QIJUVA” [image_005.jpg] January 29, 2016 5823129 5   Korea OCALIVA
August 23, 2016 40-1198094 5   QIJUVA August 23, 2016 40-1198095 5  
[image_005.jpg] August 23, 2016 40-1198096 5  

  

 

CONFIDENTIAL TREATMENT REQUESTED UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND
240.24b-2. [*****] INDICATES OMITTED MATERIAL THAT IS THE SUBJECT OF A
CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE COMMISSION. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 





 